Title: Notes on Congress’ Place of Residence, [ca. 14 October] 1783
From: Madison, James
To: 


Editorial Note
JM’s letter of 13 October 1783 to Randolph (q.v.) and this memorandum are sufficiently alike in their contents to suggest that they were written at about the same time. In the paragraph beginning with “Philada” in the margin, JM stated that Congress had resolved to fix its place of permanent residence at “the Falls of Delaware.” This decision had been reached on 7 October; hence these notes could not have been prepared before that date. They also appear to reflect the inconclusive debates during the next four days on the choice of a temporary meeting place of Congress. If JM had delayed until 21 October before summarizing the arguments for and against each of the towns or other locations proposed as a suitable site for the ad interim capital of the Confederation, he almost surely would have noted the important resolution adopted on that day (Jones to JM, 30 Oct., n. 5). Furthermore, he probably did not attend Congress on 19, 20, and 21 October (Motion in re Preliminary Peace Treaty, 18 Oct. 1783, ed. n.).
It is a reasonable assumption that JM gave these notes to Jefferson between 29 October and 3 November, when Jefferson stopped in Philadelphia before proceeding to Congress in Princeton. The memorandum was designed to inform him about issues which by then had not been entirely settled (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (18 vols. to date; Princeton,
        N.J., 1950——)., VI, 349 n.; Delegates to Harrison, 1 Nov. 1783 [1st letter]). In a letter of 11 November 1783 to Governor Harrison, devoted in part to summarizing the earlier competition among the delegates in Congress to have the temporary or permanent capital of the Confederation located at their preferred sites, Jefferson seems to have drawn some of his information from the present memorandum (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (18 vols. to date; Princeton,
        N.J., 1950——)., VI, 351–53).
 
[ca. 14 October 1783]

Permanent seat of Congress
North River—recommended for the permanent seat of Congs. chiefly by its security against foreign danger
Falls of Potowmac—By 1. geographical centrality—2. proximity to western Country already ceded—2. inducement to further Cessions from N.C. S.C. & Georgia. 4 remoteness from the influence of any overgrown commercial city.
Falls of Delaware—By 1. centrality with regard to number of inhabitants. 2 centrality as to no. of States & of Delegates. 3 facility of obtaining intelligence from sea.


Temporary seat of Congress
Princeton—in favor of it, 1. its neighbourhood to the Permanent [se]at, 2. inconveniency of a removal. 3. beneficial effect of a frug[al] situation of Congs. on their popularity throughout the States. 4 the risque in case of removal from Princeton of returning under the commercial & corrupt influence of Philada.—against it—1. unfitness for transacting the public business. 2 deficiency of accomodation, exposing the attending members to the danger of indignities & extortions, discouraging perhaps the fitest men from undertaking the service & amounting to a prohibition of such as had families from which they would not part.
Trenton. argts. in favor & agst. it similar to those respecting Princeton. It was particularly remarked that when the option lay with the President & committee between Trenton & Princeton the latter was preferred as least unfit to receive Congs. on their removal from Philada.
Philada. In favor of it. 1. its unrivalled conveniency for transacting the public business, & accomodating Congress. 2 its being the only place where all the public offices particularly that of Finance could be kept under the inspection & controul of & proper intercourse with Congs. 3. its conveniency for F. Ministers, to which, cæteris paribus, some regard would be expected. 4. the circumstances which produced a removal from Philada. which rendered a return as soon as the insult had been expiated, expedient for supporting in the eyes of foreign nations the appearance of internal harmony, and preventing an appearance of resentment in Congs. agst. the State of Pa. or City of Philada. an appearance which was very much strengthened by some of their proceedings at Princeton—particularly by an unnecessary & irregular declaration not to return to Phi[l]a. In addition to these overt reasons, it was concluded by sundry of the members who were most anxious to fix Congs. permanently at the falls of the Potowmac that a temporary residence in Philada. would be most likely to prepare a sufficient number of votes for that place in preference to the Falls of Delaware, and to produce a reconsideration of the vote in favor of the latter—Agst. Philada. were alledged. 1. the difficulty & uncertainty of getting away from it at the time limited. 2. the influence of a large comercial & wealthy city on the public Councils. In addition to these objections, the hatred agst. Mr. M. and hope of accelerating his final r[esigna]tion were latent motives with some, as perhaps envy of the prom[inence of] Philada. and dislike of the support of Pa to obnoxious recomendations of Congs. were with others.
Annapolis—in favor of it. 1st. its capacity for accomodating Congs. and its conveniences for the public business. 2. the soothing tendency of so Southern a position on the temper of the S. States.—agst. it, 1st. the preposterousness of taking a temporary station so distant from the permanent seat fixed on, especially as better accomodations were to be passed by at Philada. which was less than 4/5ths of the distance from the Permanent Seat. 2d. the peculiar force such a step would give to the charge agst. Congs. of being swayed by improper motives. Besides these considerations it was the opinion of some that a removal of Congs. to Annapolis would inspire Maryland with hopes that wd. prevent a cooperation in favor of George town, & favor the commerce of that State at the expence of Virginia

